DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Lee on 4/12/2021.

The application has been amended as follows: 

In the claims:
In claim 1, the phrase “…wherein the first video signal generator includes a suppression processor that suppresses a fluctuation range of a gradation value indicated by the video signal as compared with the case where the video signal indicates a bright spot when the video signal indicates a black spot.” has been replaced by the phrase --…wherein the first video signal generator includes a suppression processor that suppresses a fluctuation range of a gradation value 

In claim 10, the phrase “…wherein the first video signal generator includes a suppression processing is performed, the suppression processing that suppresses a fluctuation range of a gradation value indicated by the video signal as compared with the case where the video signal indicates a bright spot when the video signal indicates a black spot.” has been replaced by the phrase --…wherein in the first video signal generating step, a suppression processing is performed, the suppression processing that suppresses a fluctuation range of a gradation value indicated by the video signal when the video signal indicates a bright spot that is different than when the video signal indicates a black spot.--.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-5, and 7-11 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a liquid crystal display device that displays an input video signal, the liquid crystal display device comprising: a 
Claims 3, 4, 8, 9, and 11 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 5 is allowed since the claim recites a liquid crystal display device that displays an input video signal, the liquid crystal display device comprising: a first liquid crystal display panel and a second liquid crystal display panel disposed to be laminated; a first video signal generator that generates a first video signal for the first liquid crystal display panel by performing stereoscopic vision suppression processing of suppressing stereoscopic vision due to parallax on the video signal; and a second video signal generator that generates a second video signal for the second liquid crystal display panel using the first video signal, wherein the first video signal generator includes: a gamma corrector that performs gamma correction on the video signal; a stereoscopic vision suppressor that generates the first video signal by performing the stereoscopic vision suppression processing on the video signal output from the gamma corrector; and a black-spot and bright-spot detector that detects whether the video signal indicates the 
Claim 7 is allowed as being dependent upon aforementioned independent claim 5.
Independent claim 10 is allowed since the claim recites a video signal processing method performed by a liquid crystal display device including a first liquid crystal display panel and a second liquid crystal display panel disposed to be laminated, the video signal processing method comprising: a first video signal generating step of generating a first video signal for the first liquid crystal display panel by performing stereoscopic vision suppression processing of suppressing stereoscopic vision due to parallax on an input video signal; and a second video signal generating step of generating a second video signal for the second liquid crystal display panel using the first video signal generated in the first video signal 4US Application No. 16/709,523 Response to the Office Action dated October 7, 2020 generating step, wherein in the first video signal generating step, a suppression processing is performed, the suppression processing that suppresses a fluctuation range of a gradation value indicated by the video signal when the video signal indicates a bright spot that is different than when the video signal indicates a black spot.
and a second video signal generator that generates a second video signal for the second liquid crystal display panel using the first video signal, wherein the first video signal generator includes a suppression processor that suppresses a fluctuation range of a gradation value indicated by the video signal when the video signal indicates a bright spot that was different than when the video signal indicates a black spot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694